Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  
None of the prior art of record teaches: (Partial features shown, see clams for full details)
a) When the processing circuit reads at least one of the instruction and the first operation data corresponding to the read instruction from the first storage device, and 15the second storage device does not store the first operation data corresponding to the read instruction, the processing circuit backs up the read first operation data to the second storage device; wherein when the processing circuit needs to read the first 20operation data corresponding to the read instruction again, the processing circuit reads the first operation data corresponding to the read instruction from the second storage device rather than from the first storage device; wherein the second storage device is further configured to 25store second operation data, wherein when the processing circuit reads at least one the instruction from the first storage device, the processing circuit reads the second operation data corresponding to the read instruction from the second storage device; 30wherein the first operation data comprises at least one literal data (constant). (Claims 1).
b) The determination if the second storage device stores the first operation data corresponding to the read instruction, and backing up the read first operation data to the second storage device when the second storage device does not store 25the first operation data 
c) When the processing circuit reads at least one of the 5instruction and the first operation data corresponding to the read instruction from the first storage device, and the second storage device does not store the first operation data corresponding to the read instruction, the processing circuit backs up the read first operation data to the second 10storage device; wherein the first storage device comprises a fixed storage region storing the instruction which is fixed and the first operation data which is fixed, and comprising a variable storage region storing the instruction which is variable. (Claim 21).
Applicant’s response on 1/14/2021 has been fully considered and persuasive. The previous minor claim objections on claim 2, 12 have been withdrawn because the first operation data corresponding to the read instruction means the first operation data, which corresponds to the read instruction. The term "first operation data corresponding to the read instruction" in the original claim 2 also means the same thing. No amendment is needed to the claim 2. The same is also applicable to claim 12.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL H PAN whose telephone number is (571)272-4172.  The examiner can normally be reached on M-F 8:30 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on 571 272 4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-


DANIEL H. PAN
Examiner
Art Unit 2182



/DANIEL H PAN/             Primary Examiner, Art Unit 2182